PER CURIAM:
William Antinori appeals the district court’s order granting summary judgment in favor of the Navy in his civil action in which he alleged reverse discrimination claims. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis on appeal and dismiss on the reasoning of the district court. See Antinori v. England, No. CA-02-175-7-F (E.D.N.C. Aug. 19, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED